DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ying U.S. 6356083.
Regarding claims 1 and 9 [device claim 1 encompasses and is therefore considered representative of method claim 9 for purposes of itemization], Ying discloses a system for monitoring SOC (State of Charge) of a lead-acid battery [col. 2 lines 49-57] in a vehicle (200) [Fig. 2, hybrid vehicle 14], the system comprising of a battery controller (201) [Fig. 2, energy management controller 15, col. 4 lines 10-21] configured for 
estimating SOC of the battery using Open Circuit Voltage (OCV), if the vehicle (200) is powered off [Fig. 9 step 220 RSOC, col. 2 line to 66 col. 3 line 3, col. 8 line 47 to col. 9 line 55]; 
estimating SOC of the battery using coulomb counting, if the vehicle (200) is not powered off [Fig. 3, step 116 ISOC, col. 5 lines 10 to col. 6 line 35]; and 
[Fig. 2, energy management controller 15] is connected to a negative lead of the lead-acid battery [col. 4 lines 35-51, the controller must be electrically connected to both leads, including the negative lead, in order to receive battery current and voltage values]. 
Regarding claims 2, 10, Ying discloses wherein the battery controller (201) is configured for estimating SOC of the battery using OCV by measuring OCV of the battery (202), no charge throughput, for a pre-defined time period [col. 8 lines 60-65, 1 second] at pre-defined measurement intervals [col. 9 lines 2-33, rest-time], if the vehicle (200) has been off for more than a pre-defined time period [Fig. 9, 200 vehicle OFF, e.g. for greater than an hour col. 8 line 67 to col. 9 line 2]; populating a master OCV table with the measured OCV [col. 8 lines 1-45], wherein the master OCV table comprises of a matrix with a pre-defined number of indices [based on applicant’s par. 0026 (printed publication) and commonly-known terminology in Matrix mathematics, the indices of a Matrix are understood to mean entries in a table. Fig. 9 Step 216 and 222 utilize lookup tables with multiple entries to compensate the SOC for increasing current or decreasing current]; and estimating battery SOC using the master OCV table [col. 9 lines 34-55]. 
Regarding claims 3, 11, Ying discloses wherein the battery controller (201) is configured for estimating SOC of the battery using OCV by correcting OCV values [col. 8 line 67 to col. 9 line 2] based on a previously generated master OCV table [Fig. 9 Step 216 and 222 utilize lookup tables with multiple entries to compensate the SOC for increasing current or decreasing current], if the vehicle has not been off for more than the pre-defined off-time period [claim objection: there is no previous mention of a “pre-defined off-time period”; thus the term lacks antecedent basis and should be clarified. Col. 8 line 67 to col. 9 line 2 e.g. 1 hour. Note: Fig. 5 and corresponding description details VSOC, which is determined when the vehicle has been ON (i.e. “not been off”) for > 15 mins.]. 
Allowable Subject Matter
Claims 4-8 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “wherein the battery controller (201) is configured for estimating SOC of the battery using OCV by correcting OCV values based on a previously generated master OCV table, if the vehicle has not been off for more than the pre-defined off-time period [claim objection: there is no previous mention of a “pre-defined off-time period”; thus the term lacks antecedent basis and must be clarified] and the vehicle has been off for less than the pre-defined measurement intervals [claim objection: there is no previous mention of a “pre-defined measurement intervals”; thus the term lacks antecedent basis and must be clarified]” as recited in claims 4 and similarly in claim 12.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “wherein the battery controller (201) is configured for estimating SOC of the battery using OCV by determining coulomb counter for battery charge as the product of current throughput, a charging temperature factor and a charge rate factor, if .
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “ wherein estimating SOC of the battery using OCV comprises determining coulomb counter for battery charge as the product of current throughput by the battery controller (201), a charging temperature factor and a charge rate factor, if a charging flag is active; determining coulomb counter for battery discharge as the product of current throughput by the battery controller (201), a discharging temperature factor and a discharge rate factor, if the charging flag is not active; determining SOC by adding the determined coulomb counter to an initial SOC by the battery controller (201)” as recited in claim 13. Claims 14-16 depend from 13 and are allowable for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859